DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the Specification, submitted March 1, 2021 is acknowledged and entered. 
The amendment to claims 1, 8 and 10, submitted March 1, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 6, filed March 1, 2021, with respect to the rejection of claims 1 – 12 under 35 USC 112(a) have been fully considered and are persuasive in view of the arguments presented and amendment to the specification.  The rejection of claims 1 – 12 under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments, see page 6, filed March 1, 2021, with respect to the rejection of claims 1 – 12 under 35 USC 112(b) have been fully considered and are persuasive in view of the arguments presented and amendment to the specification.  The rejection of claims 1 – 12 under 35 USC 112(b) has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard A. Paikoff on March 8, 2021.
The application has been amended as follows: 
In the claims:
	Please cancel claim 13.
Allowable Subject Matter
Claims 1- 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the after final amendment filed by Applicant on March 1, 2021 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action.  Further, claims are allowed for the reasons set out in the remarks section of the amendment received by the office on November 5, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622